DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of PCT/KR2019/006960 on 6/10/2019 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 6/9/2020. It has been annotated and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication module, photographing module and travel driver.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “a call sign for an obstacle” is unclear. The term “call sign” is most likely supposed to be “call signal” as disclosed in the Specification and rest of the claims. In addition, it is unclear if the phrase should be written “from” rather than “for” an obstacle since the obstacle can be an inanimate object or a person. 

	Also, the phrase “while avoiding the obstacle based on the mapping data provided by the communication module” is in definite. Since the communication module is previously cited as being configured to receive mapping data or a call sign, this portion of the claims is not clear in instances only when a call sign is received (Note: The Applicant most likely meant and instead of or). 
In addition, the phrase “…a target location, to which the call signal is output…” is indefinite. It is unclear if the call signal is output to the controller (Note: supported in the specification)  or the target location as the limitation is written. 
Lastly, the first instance of the term “the call signal” lacks antecedent basis (Note: This is resolved if “a call sign” is amended in the claim to “a call signal”). 

Regarding claims 1-3, the terms “communication module” and/or “photographing module” are indefinite since this term is not explicitly in the Specification. Each respective instance of each respective term should most likely be written “communication unit” and “photographing unit” for consistency in the disclosure. 

Regarding claim 2, the phrase “wherein if a specific motion of the airport user is sensed on the airport image” is indefinite. It is not clear how motion is detected from one image since at least two images are needed to compare and discern any motion. 
	Furthermore, the phrase “the plurality of cameras generates the call signal” is indefinite. According to the Specification, the inventions seems to consist of a plurality of cameras, any of which can take an image that the robot uses; there does not seem to be an image that is a consideration of multiple images from the plurality of cameras. 

Regarding claim 5, the phrase “divide some or all of a plurality of airport users on the airport image into at least one group” is indefinite because it is unclear how a group of one is a division. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020180039378 (hereinafter ‘378) and further in view of Park et al. (US 20200122333 hereinafter Park). 

Regarding claim 1, ‘378 teaches an intelligent robot device comprising:
a body (See at least: Fig. 5a item 400 robot);
a communication module embedded in the body and configured to receive mapping data or a call sign for an obstacle located in an airport through an airport image taken with a plurality of cameras disposed in the airport (See at least: Fig. 1 item 500 camera; Pg. 10 via “The airport robot (400) can send and can receive the mobile terminal (100) or the server (300) and signal. For example, the signal in which the airport robot (400) includes the server (300) and inside of the airport the contextual information etc. can be sent and can be received. Moreover, the airport robot (400) can receive the video information taking a picture of angular domains of the airport from inside of the airport the camera (500). Therefore, the airport robot (400) puts together the video information which the airport robot (400) takes a picture and the video information received from the camera (500) and the situation of the airport can be monitored.”; Pg. 11 via “The camera in which the camera (500) is installed within the airport is include might. For example, the multiple CCTV (closed circuit television) cameras, in which the camera (500) is installed within the airport…);
a photographing module disposed at the body and configured to take an image of the obstacle (Pg. 13 via “The recognition data process module (173) processes the signal including 2D camera (171) and 2D image / image obtained from the RGBD 
a controller configured to set a plurality of paths that is able to reach a target location, to which the call signal is output, while avoiding the obstacle based on the mapping data provided by the communication module (See at least: Figs. 7a and 7b Pg. 14 via “According to the command which is delivered to the planning module (226) from the state management module (225), the beginning for the specific operation of the airport robot and end-point / action are determined and it can calculate whether the airport robot has to move to a route. The navigation module (227) manages the driving overall of the airport robot. The airport robot travels according to the covering route calculated in the planning module (226). The motion module (228) performs the operation of the primary airport robot besides the driving.”; Pg. 18 via “The current position and destination location of the airport robot (400) as to the user, are identical with as shown in FIG. figures 7a and 7b. But the road guidance information can be requested in the airport robot (400) facing the different direction. As shown in FIG. 7a, the concrete user can request the road guidance information to the airport robot (400) in which the current direction is the north (N) to the destination location '3'. Or as shown in FIG. 7b, the user can request the road guidance information to the airport robot (400) in which the current direction is the east (E) to the destination location '3'.); and
a travel driver disposed on a lower part of the body and configured to move to the target location under the control of the controller (See at least: Pg. 11 via “The MICOM (110) can manage the driving gear for running (140) including the power supply unit (120) including the battery lamp among the hardware of the airport robot, the obstacle 
but fails to explicitly disclose a controller configured to avoid an obstacle based on a patrol image taken by the photographing module.
	However, Park teaches a controller configured to avoid an obstacle based on a patrol image taken by the photographing module (See at least: [0024] via “a controller configured to avoid an obstacle based on a patrol image taken by the photographing module.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘378 in view of Park to teach a controller configured to set a plurality of paths that is able to reach a target location, to which the call signal is output, while avoiding the obstacle based on the mapping data provided by the communication module and a patrol image taken by the photographing module so that the mapping data provides a general idea of an obstacle and the photographing module can provide more specific information about an obstacle to safely navigate the robot to its destination. 

Regarding claim 3, .
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘378 in view of Park and further in view of Maruo et al. (US 20180259973 hereinafter Maruo). 

Regarding claim 2, ‘378 teaches wherein the obstacle includes an airport user who uses the airport,
wherein the plurality of cameras generates the call signal and provides the generated call signal to the communication module,
wherein if the call signal is transmitted through the communication module, the controller is configured to set the target location, control the travel driver, and move to the set target location (Refer at least to claim 1) 	but fails to teach wherein if a specific motion of the airport user is sensed on the airport image, the plurality of cameras generates the call signal and provides the generated call signal to the communication module.
However, Maruo teaches wherein if a specific motion of the airport user is sensed on an airport image, a camera generates the call signal and provides the generated call signal to the communication module (See at least: [0044] via “The request recognition unit 422 determines whether the user 60 in the vicinity of the service providing robot 40 is making the service providing request by a gesture such as beckoning or by voice by analyzing the information detected by the image sensor 406 or the sound sensor 407. If it is determined that the service providing request is made, the request recognition unit 422 specifies the information on the user 60 and specifies the contents of the requested service. The request recognition unit 422 further receives a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘378 in view of Maruo to teach wherein if a specific motion of the airport user is sensed on the airport image, the plurality of cameras generates the call signal and provides the generated call signal to the communication module so that a user motion indicating assistance is detected and addressed by the robot. 

Regarding claim 4, modified ‘378 teaches wherein the obstacle includes an airport user who uses the airport,
wherein if a specific voice of the airport user is sensed in the airport, the intelligent robot device is configured to sense the specific voice as the call signal, set the target location, control the travel driver, and move to the set target location (Refer to claim 2 for reasoning and rationale. Note: The rationale/citation for voice is similar to the rationale/citation for motion). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘378 in view of Park and further in view of Oami et al. (US 20190035093 hereinafter Oami).  

Regarding claim 5, ‘378 teaches wherein the obstacle includes an airport user who uses the airport and set a plurality of paths (Refer at least to claim 1 for reasoning and rationale) 
but fails to teach wherein the controller is configured to:
divide some or all of a plurality of airport users on the airport image into at least one group;
learn a moving speed and a moving direction of the at least one group moving in the airport and estimate a degree of congestion of the airport; and
reflect the degree of congestion of the airport and set a plurality of paths.

However, Oami teaches wherein a controller is configured to:
divide some or all of a plurality of airport users on the airport image into at least one group; learn a moving speed and a moving direction of the at least one group moving in the airport and estimate a degree of congestion of the airport; and reflect the degree of congestion (See at least: Fig. 2 for cameras; Figs. 14A-14B for direction, velocity and density; [0198] via “In FIG. 14B, the attribute distribution that represents the number of objects having each attribute value is calculated for the estimation range 60. In this case, the estimating unit 2060 estimates the total number of objects included in the estimation range 60-1 and the total number of objects included in the estimation range 60-2 based on the flow of each crowd in the capturing range of the fixed camera 10. For example, the estimating unit 2060 calculates the crowd density of the crowd moving in the leftward direction and the crowd density of the crowd moving in the rightward direction in the capturing range of the fixed camera 10.”).


Regarding claim 6, modified ‘378 teaches wherein the controller is configured to calculate a distance between the intelligent robot device and the target location, a distance between the intelligent robot device and the airport users around the target location, and a distance between the intelligent robot device and the airport users moving in the airport and estimate the degree of congestion of the airport (Refer at least to claims 1 and 5 for reasoning and rationale. Note: Distance is calculated to reach the target location and avoid users/obstacles. Congestion calculation rationale is disclosed in claim 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘378 in view of Park and further in view of Kume et al. (US 20210229290 hereinafter Kume). 

Regarding claim 7, modified ‘378 fails to teach wherein the controller is configured to add and store a reward regarding whether the intelligent robot device reaches the target 
However, Kume teaches wherein a controller is configured to add and store a reward regarding success of a task (See at least: [0068] via “and adding …the success or failure of the task to the calibration operation database DB2 when the task for any of the work targets has been successful.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘378 in view of Kume to teach wherein the controller is configured to add and store a reward regarding whether the intelligent robot device reaches the target location within an estimated time and a reward regarding a number of bumps with the obstacle while the intelligent robot device reaches the target location in order to track the efficacy of an intelligent robot by counting its successful completion of a task, which involves reaching a target destination while avoiding all obstacles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY Y OH/Primary Examiner, Art Unit 3666